Exhibit 10.4

 

AMENDED AND RESTATED

1993 DIRECTORS’ STOCK OPTION PLAN OF

INCYTE CORPORATION

(As Amended June 23, 2003)

 

SECTION 1. INTRODUCTION.

 

The Plan was adopted on July 28, 1993, amended and restated as of August 3,
1993, amended as of March 22, 1995, amended and restated as of March 18, 1998,
amended and restated as of March 30, 2001, amended as of May 1, 2001, amended as
of December 20, 2001, amended as of February 27, 2002, amended as of February
25, 2003, amended as of March 15, 2003 and amended as of June 23, 2003. The
purpose of the Plan is to offer the Company’s Nonemployee Directors an
opportunity to acquire a proprietary interest in the success of the Company, or
to increase such interest, by purchasing Shares of the Company’s Stock. The Plan
seeks to achieve this purpose by providing for the grant of nonstatutory options
to purchase Stock.

 

The Plan is intended to comply in all respects with Rule 16b-3 (or its
successor) under the Exchange Act and shall be construed accordingly.

 

SECTION 2. DEFINITIONS.

 

(a) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

 

(b) “Change in Control” shall mean the occurrence of either of the following
events:

 

(i) A change in the composition of the Board of Directors, as a result of which
fewer than one-half of the incumbent directors are directors who either:

 

(A) Had been directors of the Company 24 months prior to such change; or

 

(B) Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the directors who had been directors
of the Company 24 months prior to such change and who were still in office at
the time of the election or nomination; or

 

(ii) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) by the acquisition or aggregation of securities is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital



--------------------------------------------------------------------------------

Stock, and any decrease thereafter in such person’s ownership of securities,
shall be disregarded until such person increases in any manner, directly or
indirectly, such person’s beneficial ownership of any securities of the Company.

 

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(d) “Company” shall mean Incyte Corporation (formerly Incyte Genomics, Inc.), a
Delaware corporation.

 

(e) “Employee” shall mean an employee (within the meaning of section 3401(c) of
the Code and the regulations thereunder) of the Company or of a Subsidiary of
the Company.

 

(f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

(g) “Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of an Option, as specified in the applicable Stock Option
Agreement.

 

(h) “Fair Market Value” shall mean the market price of Stock, determined by the
Board of Directors as follows:

 

(i) If Stock was traded over-the-counter on the date in question but was not
traded on The Nasdaq Stock Market, then the Fair Market Value shall be equal to
the mean between the last reported representative bid and asked prices quoted
for such date by the principal automated inter-dealer quotation system on which
Stock is quoted or, if the Stock is not quoted on any such system, by the “Pink
Sheets” published by the National Quotation Bureau, Inc.;

 

(ii) If Stock was traded over-the-counter on the date in question and was traded
on The Nasdaq Stock Market, then the Fair Market Value shall be equal to the
last-transaction price quoted for such date by The Nasdaq Stock Market;

 

(iii) If Stock was traded on a stock exchange on the date in question, then the
Fair Market Value shall be equal to the closing price reported for such date by
the applicable composite-transactions report; and

 

(iv) If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Board of Directors in good faith on such basis
as it deems appropriate.

 

In all cases, the determination of Fair Market Value by the Board of Directors
shall be conclusive and binding on all persons.

 

(i) “Nonemployee Director” shall mean a member of the Board of Directors who (i)
is not an Employee, (ii) does not own five percent or more of the Stock, (iii)
does not represent an owner of five percent or more of the Stock and (iv) does
not join the Board of Directors pursuant to, or as a result of, a contractual
arrangement between the Company and a third party.

 

2



--------------------------------------------------------------------------------

(j) “Nonstatutory Option” shall mean a stock option not described in sections
422(b) or 423(b) of the Code.

 

(k) “Option” shall mean a Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

 

(l) “Optionee” shall mean an individual who holds an Option.

 

(m) “Plan” shall mean this 1993 Directors’ Stock Option Plan of Incyte
Corporation (formerly Incyte Genomics, Inc.), as it may be amended from time to
time.

 

(n) “Reverse Split” shall mean the one-for-two reverse split of the Stock
authorized by the Board of Directors prior to the initial adoption of the Plan.

 

(o) “Service” shall mean service as a member of the Board of Directors, whether
or not as a Nonemployee Director.

 

(p) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 6 (if applicable). All references to numbers of Shares in Section 3
hereof give effect to the Reverse Split and the 100% stock dividends paid in
November 1997 and August 2000.

 

(q) “Stock” shall mean the Common Stock ($.001 par value) of the Company.

 

(r) “Stock Option Agreement” shall mean the agreement between the Company and an
Optionee that contains the terms, conditions and restrictions pertaining to his
or her Option.

 

(s) “Subsidiary” shall mean any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50 percent of the total combined voting
power of all classes of outstanding stock of such corporation. A corporation
that attains the status of a Subsidiary on a date after the adoption of the Plan
shall be considered a Subsidiary commencing as of such date.

 

(t) “Total and Permanent Disability” shall mean that the Optionee is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one year.

 

SECTION 3. STOCK SUBJECT TO PLAN.

 

(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares which may be
issued under the Plan shall not exceed 1,100,000 Shares, subject to adjustment
pursuant to Section 6. The number of Shares that are subject to Options at any
time shall not exceed the number of Shares that then remain available for
issuance under the Plan. The Company, during the term of the Plan, shall at all
times reserve and keep available sufficient Shares to satisfy the requirements
of the Plan.

 

3



--------------------------------------------------------------------------------

(b) Additional Shares. In the event that any outstanding Option for any reason
expires or is canceled or otherwise terminated, the Shares allocable to the
unexercised portion of such Option shall again be available for the purposes of
the Plan.

 

SECTION 4. TERMS AND CONDITIONS OF OPTIONS.

 

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. Such
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions that are not inconsistent with
the Plan and that the Board of Directors deems appropriate for inclusion in a
Stock Option Agreement.

 

(b) Initial Grants. Each new Nonemployee Director who first joins the Board of
Directors after March 30, 2001 shall receive an Option covering 30,000 Shares
within one business day after his or her initial election to the Board of
Directors. The number of Shares included in an Option shall be subject to
adjustment under Section 6.

 

(c) Annual Grants. On the first business day following the conclusion of each
regular annual meeting of the Company’s stockholders, each Nonemployee Director
who will continue serving as a member of the Board of Directors thereafter shall
receive an Option covering 10,000 Shares, subject to adjustment under Section 6.
Each Nonemployee Director who is not initially elected at a regular annual
meeting of the Company’s stockholders shall receive an Option to purchase a pro
rata portion of 10,000 Shares within ten business days of such Director’s
election based on the number of full months remaining from date of election
until the next regular annual meeting of the Company’s stockholders divided by
twelve. Any fractional shares resulting from such calculation shall be rounded
up to the nearest whole number.

 

(d) Exercise Price. The Exercise Price under each Option shall be equal to 100
percent of the Fair Market Value of the Stock subject to such Option on the date
when such Option is granted. The entire Exercise Price of Shares issued under
the Plan shall be payable in cash when such Shares are purchased, except as
follows:

 

(i) Payment may be made all or in part with Shares that have already been owned
by the Optionee or the Optionee’s representative for more than six months and
that are surrendered to the Company in good form for transfer. Such Shares shall
be valued at their Fair Market Value on the date when the new Shares are
purchased under the Plan.

 

(ii) Payment may be made all or in part by the delivery (on a form prescribed by
the Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company in payment of all or part of the Exercise Price and any withholding
taxes.

 

(iii) Payment may be made all or in part by the delivery (on a form prescribed
by the Company) of an irrevocable direction to pledge Shares to a securities
broker or lender approved by the Company, as security for a loan, and to deliver
all or part of the

 

4



--------------------------------------------------------------------------------

loan proceeds to the Company in payment of all or part of the Exercise Price and
any withholding taxes.

 

(e) Vesting. Each Option granted under Subsection (b) above shall become
exercisable (i) as to one-fourth ( 1/4) of the total number of shares covered by
such Option on the first anniversary of the date of grant and (ii) as to
one-forty-eighth ( 1/48) of the total number of shares covered by such Option on
each of a series of thirty-six (36) monthly installments thereafter. Except as
set forth in the next succeeding sentence and in the last sentence of this
Subsection (e), each Option granted under Subsection (c) above shall become
exercisable in full on the first anniversary of the date of grant. Except as set
forth in the last sentence of this Subsection (e), each Option granted under
Subsection (c) to Nonemployee Directors who were not initially elected at a
regular annual meeting of the Company’s stockholders shall become exercisable in
full at the next regular annual meeting of the Company’s stockholders following
the date of grant. Notwithstanding the foregoing, each Option granted under
Subsection (c) above that is outstanding shall become exercisable in full in the
event that a Change in Control occurs with respect to the Company.

 

(f) Term of Options. Subject to Subsections (g) and (h) below, each Option shall
expire on the 10th anniversary of the date when such Option was granted.

 

(g) Termination of Service (Except by Death). If an Optionee’s Service
terminates for any reason other than death, then his or her Options shall expire
on the earliest of the following occasions:

 

(i) The expiration date determined pursuant to Subsection (f) above;

 

(ii) The date 24 months after the termination of the Optionee’s Service, if the
termination occurs because of his or her Total and Permanent Disability; or

 

(iii) The date six months after the termination of the Optionee’s Service for
any reason other than Total and Permanent Disability.

 

The Optionee may exercise all or part of his or her Options at any time before
the expiration of such Options under the preceding sentence, but only to the
extent that such Options had become exercisable before his or her Service
terminated. The balance of such Options shall lapse when the Optionee’s Service
terminates. In the event that the Optionee dies after the termination of his or
her Service but before the expiration of his or her Options, all or part of such
Options may be exercised at any time prior to their expiration by the executors
or administrators of the Optionee’s estate or by any person who has acquired
such Options directly from him or her by bequest, inheritance or beneficiary
designation under the Plan, but only to the extent that such Options had become
exercisable before his or her Service terminated.

 

(h) Death of Optionee. If an Optionee dies while he or she is in Service, then
his or her Options shall expire on the earlier of the following dates:

 

(i) The expiration date determined pursuant to Subsection (f) above; or

 

5



--------------------------------------------------------------------------------

(ii) The date 24 months after his or her death.

 

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of his or her estate or by any person who has acquired such
Options directly from him or her by bequest, inheritance or beneficiary
designation under the Plan.

 

(i) Nontransferability. No Option shall be transferable by the Optionee other
than by will, by written beneficiary designation or by the laws of descent and
distribution. An Option may be exercised during the lifetime of the Optionee
only by the Optionee or by the Optionee’s guardian or legal representative. No
Option or interest therein may be transferred, assigned, pledged or hypothecated
by the Optionee during his or her lifetime, whether by operation of law or
otherwise, or be made subject to execution, attachment or similar process.

 

(j) Stockholder Approval. Subsection (e) above notwithstanding, no Option shall
be exercisable under any circumstances unless and until the Company’s
stockholders have approved the Plan.

 

(k) Notwithstanding the foregoing, the Board of Directors may from time to time
increase the number of Shares subject to an initial or annual grant of Options
under Subsection (b) or (c) above to any Nonemployee Director to the extent the
Board of Directors determines necessary to induce a Nonemployee Director to
become or remain a Nonemployee Director or to reflect an increase in the duties
or responsibilities of the Nonemployee Director, subject to all terms and
conditions of the Plan otherwise applicable to grants of Options, except that
the Exercise Price under each such Option may be equal to or greater than one
hundred percent (100%) of the Fair Market Value of the Stock subject to the
Option on the date when such Option is granted and each such Option may become
exercisable on the same schedule as set forth in Subsection (e) or on a
lengthier schedule, as the Board of Directors in each case shall determine.

 

SECTION 5. MISCELLANEOUS PROVISIONS.

 

(a) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by his
or her Option until he or she becomes entitled, pursuant to the terms of such
Option, to receive such Shares. No adjustment shall be made, except as provided
in Section 6.

 

(b) Modification, Extension and Assumption of Options. Within the limitations of
the Plan, the Board of Directors may modify, extend or assume outstanding
Options or may accept the cancellation of outstanding Options (whether granted
by the Company or another issuer) in return for the grant of new Options for the
same or a different number of Shares and at the same or a different Exercise
Price. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, impair such Optionee’s rights or increase
his or her obligations under such Option.

 

(c) Restrictions on Issuance of Shares. Shares shall not be issued under the
Plan unless the issuance and delivery of such Shares comply with (or are exempt
from) all applicable requirements of law, including (without limitation) the
Securities Act of 1933, as

 

6



--------------------------------------------------------------------------------

amended, the rules and regulations promulgated thereunder, state securities laws
and regulations, and the regulations of any stock exchange on which the
Company’s securities may then be listed. The Company may impose restrictions
upon the sale, pledge or other transfer of such Shares (including the placement
of appropriate legends on stock certificates) if, in the judgment of the Company
and its counsel, such restrictions are necessary or desirable in order to
achieve compliance with the provisions of the Securities Act of 1933, as
amended, the securities laws of any state or any other law.

 

(d) Withholding Taxes. The Company’s obligation to deliver Stock upon the
exercise of an Option shall be subject to any applicable tax withholding
requirements.

 

(e) No Retention Rights. No provision of the Plan, nor any Option granted under
the Plan, shall be construed as giving any person the right to be elected as, or
to be nominated for election as, a Nonemployee Director or to remain a
Nonemployee Director.

 

SECTION 6. ADJUSTMENT OF SHARES.

 

(a) General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a declaration of a dividend payable
in a form other than Shares in an amount that has a material effect on the value
of Shares, a combination or consolidation of the outstanding Stock into a lesser
number of Shares, a recapitalization, a spin-off, a reclassification or a
similar occurrence, the Board of Directors shall make appropriate adjustments in
one or more of (i) the number of Options available for future grants under
Section 3, (ii) the number of Shares to be covered by each new Option under
Section 4, (iii) the number of Shares covered by each outstanding Option or (iv)
the Exercise Price under each outstanding Option.

 

(b) Reorganizations. In the event that the Company is a party to a merger or
other reorganization, outstanding Options shall be subject to the agreement of
merger or reorganization. Such agreement shall provide (i) for the assumption of
outstanding Options by the surviving corporation or its parent, (ii) for their
continuation by the Company, if the Company is a surviving corporation, (iii)
for payment of a cash settlement equal to the difference between the amount to
be paid for one Share pursuant to such agreement and the Exercise Price or (iv)
for the acceleration of their exercisability followed by the cancellation of
Options not exercised, in all cases without the Optionees’ consent. Any
cancellation shall not occur until after such acceleration is effective and
Optionees have been notified of such acceleration.

 

(c) Reservation of Rights. Except as provided in this Section 6, an Optionee
shall have no rights by reason of (i) any subdivision or consolidation of shares
of stock of any class, (ii) the payment of any dividend or (iii) any other
increase or decrease in the number of shares of stock of any class. Any issue by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or Exercise Price of Shares
subject to an Option. The grant of an Option pursuant to the Plan shall not
affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its

 

7



--------------------------------------------------------------------------------

capital or business structure, to merge or consolidate or to dissolve,
liquidate, sell or transfer all or any part of its business or assets.

 

SECTION 7. DURATION AND AMENDMENTS.

 

(a) Term of the Plan. The Plan shall become effective on the date of its
adoption by the Board of Directors, subject to approval of the Company’s
stockholders. The Plan shall remain in effect until it is terminated under
Subsection (b) below.

 

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend,
suspend or terminate the Plan at any time and for any reason, except that the
provisions of the Plan relating to the amount, price and timing of Option grants
shall not be amended more than once in any six-month period. Any amendment of
the Plan shall be subject to the approval of the Company’s stockholders to the
extent required by applicable laws, regulations, rules, listing standards or
other requirements, including (without limitation) Rule 16b-3 under the Exchange
Act. Stockholder approval shall not be required for any other amendment of the
Plan.

 

(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option
granted prior to such termination. The termination of the Plan, or any amendment
thereof, shall not affect any Option previously granted under the Plan.

 

SECTION 8. EXECUTION.

 

To record the amendment of the Plan as of June 23, 2003, the Company has caused
its authorized officer to execute the same.

 

INCYTE CORPORATION

By

 

/s/    LEE BENDERGEY

--------------------------------------------------------------------------------

Title

 

Executive Vice President

--------------------------------------------------------------------------------

 

8